DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on August 31, 2022.  

Claims 2, 5, 10,12, 15, 20, 22, 25, 27, 30-32, 38, and 40 were canceled. Claims 1, 3-4, 6-9, 11, 13-14,16-19, 21, 23-24, 26, 28-29, 33-37, 39, and 41-44 are pending, of which, claims 1, 3, 11, 13-14, 17-19, 21, 23-24, 26, 28, 35-37, and 39 were amended, and claims 41-44 were newly added.

Applicant’s arguments, with respect to the rejection(s) of amended 1, 3, 11, 13-14, 17-19, 21, 23-24, 26, 28, 35-37, and 39 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations. 

	

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 4, 7, 9, 11, 14, 17, 19, 21, 24, 26, 29, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. in US Patent No. 6,845,246 B1, hereinafter referred to as Steer, in view of Ouchi et al. in US Publication No. 2014/0226551 A1, hereinafter referred to as Ouchi.

		
	Regarding claim 1, Steer discloses a method of wireless communication performed by a user equipment (UE) (method of performing uplink transmissions by mobile station, e.g., UE, col.8, lines 2-10), comprising:
	determining a power adjustment parameter for an uplink shared channel communication (setting transmitter power by utilizing different correction techniques, e.g., adjustment, according to different services for uplink transmissions, e.g., uplink shared channel communication, or adjustment is also needed for higher bit rate services requiring more power [col.8, lines 33-41 and 46-59) based at least in part on:
	an adjustment to a nominal power offset associated with the uplink shared channel communication (transmitter power would be increased by 3 dB above the value from power control map, or could be reduced by 5 dB from the value from the power control map, e.g., nominal power offset, col.8, line 66 to col.9, lines 1-21); and
	a service type associated with the the uplink shared channel  communication (higher bit rate services transmitted as uplink transmissions  require more power (col.8, lines 23-45);
	determining a transmission power for the uplink shared channel  communication based at least in part on the power adjustment parameter (requiring higher powers for uplink transmission as result of adjustment, col.8, lines 46-65); and
	transmitting the uplink shared channel communication using the transmission power based at least in part on determining the transmission power (sending transmission burst using set transmission power level for burst or using corrected power control values [col.8, line 66 to col.9, line 12; and col.12, lines 16-27]). 
	Also, Steer states that the UE receives the power control map information including nominal transmit power required for transmission (col.10, lines 1-5 and col.7, lines 16-19), wherein the "nominal" values of transmitter power are used as the basis for setting the transmitter power and determining more power needed for higher bit rate services (col.8, lines 23-45). 
	However, Steer does not disclose determining a power adjustment parameter for an uplink shared channel communication; which is known in the art and commonly applied in data communications field for transmission power control, as taught in Ouchi’s disclosure as below.
	Ouchi, from the same field of endeavor, teaches determining a power adjustment parameter for an uplink shared channel communication (determining  parameters f(c) or β(offset) for PUSCH, e.g., uplink shared channel communication, or g that is used for adjusting power control for PUCCH whne determining uplink transmission power, expression 2, 2 in para.219-220 or para.222).
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was claimed to transmit the uplink shared channel communication using a transmission power, which is determined based on the power adjustment parameter being calculated based on an adjustment to a nominal power offset and a service type associated with the uplink shared channel communication; thus enhancing data throughput by adjusting the transmission power level needed for uplink transmission -- while minimizing interference potentially occurred in data transmission for different services types. 


	Regarding claim 4, Steer in view of Ouchi disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based at least in part on a preconfigured value (power adjusment for PUSCH is based on uplink power contro-related cell specific parameter, see para.219 in Ouchi).
	Therefore, it would be obvious to one of ordinary skill in the art to determine the power adjustment parameter for the uplink shared channel communication is further based at least in part on a preconfigured value; thus facilitating efficient determination of uplink transmission power. 


	Regarding claim 7, Steer in view of Ouchi disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based at least in part on a power adjustment offset value (based on β(offset) for PUSCH, see expression 2 in para.219 in Ouchi). 
	Therefore, it would be obvious to one of ordinary skill in the art to determine the power adjustment parameter for the uplink shared channel communication is further based at least in part on based at least in part on a power adjustment offset value; thus facilitating efficient determination of uplink transmission power. 


	 Regarding claim 9, Steer in view of Ouchi disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based on a signal to noise ratio (based on channel quality indicator {CQI}, see para.221-222 in Ouchi).
	Therefore, it would be obvious to one of ordinary skill in the art to determine the power adjustment parameter for the uplink shared channel communication is further based at least in part on on a CQI, which is well known as being able to be a signal to noise ratio; thus facilitating efficient determination of uplink transmission power. 


	Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1 above, except that claim 11 is in a device claim format, and wherein Steer [in claim 11] also discloses a user equipment (UE) for wireless communication (mobile station, element 12 in Fig.1), comprising: a memory (map storage, element 24a in Fig.20); and one or more processors operatively coupled to the memory (power control processor, power adjuster,  elements 24-25 in Fig.2), to perform claimed functions.


	Regarding claim 14 and 17, claim 14 and 17 are rejected for substantially same reason as applied to claims 1+4 combined, and claims 1+7 combined, respectively, except that claims 14 and 17 are in a device claim format. 


	Regarding claim 19, Steer in view of Ouchi discloses wherein determining a power adjustment parameter for an uplink shared channel communication (setting transmitter power by utilizing different correction techniques, e.g., adjustment, according to different services for uplink transmissions, e.g., uplink shared channel communication, or adjustment is also needed for higher bit rate services requiring more power [see col.8, lines 33-41 and 46-59 in Steer] and determining  parameters f(c) or β(offset) for PUSCH, e.g., uplink shared channel communication, or g that is used for adjusting power control for PUCCH whne determining uplink transmission power, see expression 2, 2 in para.219-220 or para.222 in Ouchi)  based at least in part on:
	an adjustment to a nominal power offset associated with the uplink shared channel communication (transmitter power would be increased by 3 dB above the value from power control map, or could be reduced by 5 dB from the value from the power control map, e.g., nominal power offset, see col.8, line 66 to col.9, lines 1-21 in Steer); 
	a service type associated with the the uplink shared channel  communication (higher bit rate services transmitted as uplink transmissions  require more power, see col.8, lines 23-45 in Steer); and 
	a signal to noise ratio (based on channel quality indicator {CQI}, see para.221-222 in Ouchi).

	 Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was claimed to determine the power adjustment parameter for the uplink shared channel communication based on aforementioned information/ functions, such as CQI, which is well known as being able to be a signal to noise ratio; thus facilitating efficient determination of uplink transmission power. 


	Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 1 above, except that claim 21 is in a non-transitory computer-readable medium claim format. 


	Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 4 above, except that claim 24 is in a non-transitory computer-readable medium claim format.


	Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 1 above, except that claim 26 is in an apparatus claim format, and wherein Steer [in claim 26] also discloses a user equipent comprises a means for determining a power adjustment parameter (power adjuster, element 25 in Fig.2) and a means for determining a transmission power for an uplink shared channed communication (power control processor, element 24a in Fig.2).  


	Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 4 above, except that claim 29 is in an apparatus claim format. 
 

	Regarding claim 41, Steer in view of Ouchi disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based at least in part on a target block error rate associated with the uplink shared channel communication (power adjusment for PUSCH is based on HARQ, see para.221-22 in Ouchi).
	Therefore, it would be obvious to one of ordinary skill in the art to determine the power adjustment parameter for the uplink shared channel communication is further based at least in part on HARQ, which if used, target block error rate associated with the uplink shared channel communication is set up – as known in the art; thus facilitating efficient determination of uplink transmission power. 


	Regarding claim 42, claim 42 is rejected for substantially same reason as applied to claim 41 above, except that claim 42 is in an apparatus claim format. 


	Regarding claim 43, claim 43 is rejected for substantially same reason as applied to claim 41 above, except that claim 43 is in is in a non-transitory computer-readable medium claim format. 


	Regarding claim 44, claim 44 is rejected for substantially same reason as applied to claim 41 above. 


Claims 6, 16, 33-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Ouchi, as applied to claims 1, 11, 21, and 26 above, respectively, and  further in view of Liu et al. in US Publication No. 2020/0029355 A1, which claims the benefit of Provisional application No. 62/476,134, filed Mar. 24, 2017, hereinafter referred to as Prov’34.


	 Regarding claim 6, Steer in view of Ouchi do not disclose wherein the service type is at least one of an ultrareliable low latency communications service type, an enhanced Mobile Broadband service type, or a massive machine service type; which is known in the art and commonly applied in data communications field for transmission power control, as taught in Liu’s disclosure as below.
	Liu, from the same field of endeavor, teaches the service type is at least one of an ultrareliable low latency communications service type (URLLC, see para.51 in Liu, or pg.11, line 353 in Prov’34), an enhanced Mobile Broadband service type (evolved mobile broadband {eMBB}, see para.51 in Liu, or pg.11, line 354 in Prov’34), or a massive machine service type.
	Therefore, it would be obvious to one of ordinary skill in the art to support different service types; thus increasing users’ experiences by satisfying their demands on data transmssions of different types. 


	Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 6 above, except that claim 16 is in a device/ apparatus claim format.


	Regarding claim 33, claim 33 is rejected for substantially same reason as applied to claim 6 above, except that claim 33 is in a non-transitory computer-readable medium claim form.

	
	Regarding claim 34, claim 34 is rejected for substantially same reason as applied to claim 6 above. 


	
	Regarding claim 35, Steer in view of Ouchi do not disclose wherein:
receiving, from a network node, signaling identifying the service type; which is known in the art and commonly applied in data communications field for transmission power control, as taught in Liu’s disclosure as below.
	Liu, from the same field of endeavor, teaches receiving, from a network node, signaling identifying the service type (receiving, from base station, DCI indicating URLCC [see para.26 in Liu or pg.6, line 200 to pg.7, line 226 in Prov’34).
	Therefore, it would be obvious to one of ordinary skill in the art to signal the service type; thus allowing the UE to efficiently determine the uplink transmitting power required for each specific service type. 


	Regarding claim 36, claim 36 is rejected for substantially same reason as applied to claim 35 above, except that claim 36 is in a device claim format. 


	Regarding claim 37, claim 37 is rejected for substantially same reason as applied to claim 35 above, except that claim 37 is in a non-transitory computer-readable medium claim format.


	Regarding claim 39, claim 39 is rejected for substantially same reason as applied to claim 35 above, except that claim 39 is in a device/ apparatus claim format.


Claims 3, 13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Ouchi, as applied to claims 1, 11, 21, and 26 above, respectively, and further in view of Abedini et al. in Pub. No. US 2017/0273128 A1, hereinafter referred to as Abedini.


	Regarding claim 3, Steer in view of Ouchi do not disclose wherein the target block error rate parameter is determined based at least in part on at least one of a finite block length parameter, a code rate parameter, or a signal to noise ratio parameter, which is known in the art and commonly applied in communications field for data communications, as taught in Abedini’s disclosure as below.
	Abedini, from the same field of endeavor, teaches the target block error rate parameter is determined based at least in part on at least one of a finite block length parameter, a code rate parameter, or a signal to noise ratio parameter (determining BLER of 10% for 2.5 dB SNR, para.59); which would be well known that determining BLER based on SNR would provide more accurate assessment of the BLER. 


	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 3 above, except that claim 13 is in a device/ apparatus claim format.


	Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 3 above, except that claim 23 is in a non-transitory computer-readable medium claim format. 


	Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 3 above, except that claim 28 is in a device/ apparatus claim format.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Ouchi, as applied to claims 1 and 11 above, respectively, and further in view of Ramkumar et al. in Pub. No. US 2016/0150524 A1, hereinafter referred to as Ramkumar.


	Regarding claim 8, Steer in view of Ouchi disclose wherein determining the power adjustment parameter for the uplink shared chanel communication is further based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function; which is known in the art and commonly applied in communications field for data communications, as suggested in Ramkumar’s disclosure as below.
	Ramkumar, from the same field of endeavor, teaches transmission power is determined based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function (updating a channel condition profile for performing uplink transmission continuously, para.77); which would be beneficial in providing gain in controlling adjustable power level.
	

	Regarding claim 18, Steer in view of Ouchi discloses wherein determining a power adjustment parameter for an uplink shared channel communication (setting transmitter power by utilizing different correction techniques, e.g., adjustment, according to different services for uplink transmissions, e.g., uplink shared channel communication, or adjustment is also needed for higher bit rate services requiring more power [see col.8, lines 33-41 and 46-59 in Steer] and determining  parameters f(c) or β(offset) for PUSCH, e.g., uplink shared channel communication, or g that is used for adjusting power control for PUCCH whne determining uplink transmission power, see expression 2, 2 in para.219-220 or para.222 in Ouchi)  based at least in part on:
	an adjustment to a nominal power offset associated with the uplink shared channel communication (transmitter power would be increased by 3 dB above the value from power control map, or could be reduced by 5 dB from the value from the power control map, e.g., nominal power offset, see col.8, line 66 to col.9, lines 1-21 in Steer); 
	a service type associated with the the uplink shared channel  communication (higher bit rate services transmitted as uplink transmissions  require more power, see col.8, lines 23-45 in Steer); and 
	one or more one of a continuous power function, a piecewise linear power function, or a stepwise function (updating a channel condition profile for performing uplink transmission continuously, see para.77 in Ramkumar)
	 Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was claimed to determine the power adjustment parameter for the uplink shared channel communication based on aforementioned information/ functions; thus facilitating efficient determination of uplink transmission power. 


	Regarding claim 19, Steer in view of Ouchi discloses wherein determining a power adjustment parameter for an uplink shared channel communication (setting transmitter power by utilizing different correction techniques, e.g., adjustment, according to different services for uplink transmissions, e.g., uplink shared channel communication, or adjustment is also needed for higher bit rate services requiring more power [see col.8, lines 33-41 and 46-59 in Steer] and determining  parameters f(c) or β(offset) for PUSCH, e.g., uplink shared channel communication, or g that is used for adjusting power control for PUCCH whne determining uplink transmission power, see expression 2, 2 in para.219-220 or para.222 in Ouchi)  based at least in part on:
	an adjustment to a nominal power offset associated with the uplink shared channel communication (transmitter power would be increased by 3 dB above the value from power control map, or could be reduced by 5 dB from the value from the power control map, e.g., nominal power offset, see col.8, line 66 to col.9, lines 1-21 in Steer); 
	a service type associated with the the uplink shared channel  communication (higher bit rate services transmitted as uplink transmissions  require more power, see col.8, lines 23-45 in Steer); and 
	a signal to noise ratio (based on channel quality indicator {CQI}, see para.221-222 in Ouchi).

	 Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was claimed to determine the power adjustment parameter for the uplink shared channel communication based on aforementioned information/ functions, such as CQI, which is well known as being able to be a signal to noise ratio; thus facilitating efficient determination of uplink transmission power. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Tidestav and Yu are all cited to show that determining a power adjustment parameter for an uplink shared channel communication based at least in part of a service type associated with a target block error rate and transmitting the uplink shared channel communication using the adjusted transmission power – would efficiently communicate the uplink and enhancing data throughput by adapting an accurate transmission power  -- while minimizing interference potentially occurred in uplink data transmission -- similar to the claimed invention.


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465